 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8
     KRYSTAL JOHNSON, et al.,                            Case No.: 2:18-cv-02361-MMD-NJK
 9
            Plaintiff(s),                                               ORDER
10
     v.
11                                                                  (Docket No. 77)
12   INTU Corp.,
13          Defendant(s).
14        Pending before the Court is Plaintiffs’ motion for leave to file a second amended complaint.
15 Docket No. 77. Defendant failed to respond by the deadline to do so. See Docket. That failure
16 constitutes “a consent to the granting of the motion.” See Local Rule 7-2(d). Accordingly, the
17 Court GRANTS the motion. Docket No. 77. Plaintiffs shall promptly file and serve the amended
18 complaint. See Local Rule 15-1.
19        Dated: February 12, 2020
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
